                  Case 1:19-cv-03837-VSB Document 39 Filed 06/21/19 Page 1 of 2




•   UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    MARSH & MCLENNAN AGENCY LLC,

                           Plaintiff,
                                                                   19 CV 03837
                                                                   Case No.: - - - - - - - -
                    -against-
                                                                   DECLARATION OF A.
    ELMER "RICK" FERGUSON,                                         MICHAEL WEBER
                           Defendant.

                                                                                        J\J[)GE BRODERICK



             A. MICHAEL WEBER, declares pursuant to 28 U.S.C. § 1746 and subject to the

    penalties of perjury that the following is true and correct:

             I.     I am a Shareholder with the law firm Littler Mendelson, P.C., counsel for Plaintiff

•   Marsh & McLennan Agency LLC ("MMA"). I am familiar with the facts and circumstances

    associated with this case and make this declaration in support of MMA' s motion for a temporary

    restraining order, a preliminary injunction, and expedited discovery brought by order to show

    cause.

             2.    For the reasons stated in the accompanying memorandum of law and the

    declarations of Jeff Calder, Mara Crain, and Douglas A. Wickham, and the exhibits annexed

    thereto, an order to show cause is necessary because Defendant Elmer "Rick" Ferguson, with the

    assistance of non-party Teros Advisors, LLC, is presently breaching his non-solicitation and

    confidentiality agreement with MMA and will continue to do so, thereby causing irreparable

    harm to MMA, unless and until immediate injunctive relief is granted .




•
                Case 1:19-cv-03837-VSB Document 39 Filed 06/21/19 Page 2 of 2




•
           3.      For the same reasons stated in Paragraph 2, MMA requests expedited discovery

    so that it can expeditiously depose Ferguson in New York and obtain key documents to assess

    the extent of Ferguson's violations and prevent further irreparable harm.

           4.      On May 1, 2019, I sent Jamie Dupree, counsel to Ferguson, a letter by email

    informing her that Plaintiff would be submitting an application for a temporary restraining order,

    a preliminary injunction, and expedited discovery, in the U.S. District Court for the Southern

    District of New York on April 30, 2019 and requesting an May 2, 2019 hearing date. I also

    advised Ms. Dupree that MMA would inform her of the place, date, and time that the Court will

    hear the application. A true and correct copy of my letter to Ms. Dupree is attached to this

    declaration as Ex. A.

           5.      Plaintiff has not made a previous application for the same relief sought in its order




•
    to show cause and its motion for a temporary restraining order, a preliminary injunction, and

    expedited discovery.

    Dated: April 30, 2019
           New York, NY




                                                        (l_   ~tu~/~
                                                        A. Michael Weber               /




•                                                   2
